 

 

Case 2:18-cv-00053-SI\/|.] ECF No. 18 filed 12/26/18 Page|D.239 Page 1 of 5

FILED iN THE
US.DlSlFllCl`C'-UURT _
Er`\STERN DlSll?iCT L'_JF \-'\'J"Sl‘llNG l\'_`FN

DEC 2 5 28‘¢8

SEAN F. MCA\:'OY` CLF_RK
DEPUTY

sPoKAuE W.r\?u'lrtcrou

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN SCI-[LABACH, Case No.; 2:18-cv-00053-SMJ

Plaintiff,

REPLY TO GOVERNMENTS OPPOTITION TO
MOTION FOR PARTIAL RELIEF FROl\/‘l ORDER,
UN|-|-ED STA-|-ES PURSUANT TO RULE 60

VS.

Defendant

 

I herein respond to the opposition filed by the govemment. Reviewing the record, l
should not have to say anything just as the government didn't have to say anything on the initial
filing The court reviewed the record and determined I failed to follow the rule 4 service
mandates and denied my motion for default

In the court’s ruling it ignored the lack evidence in this case in making its ruling

THE GOVERNMENTS OPPOSITION DOES NOT DENIAL THE BURDEN OF
PROOF IS THE IRS. BURDEN OF PROOF

The legal mandate that the burden_. relative to penalties, is on the government and the
government is not opposed and there is no opposition to the motion. Therefore, the court need
only review the record for evidence to support the allegations of a frivolous filing if there is no
such evidence, then pursuant to the complaint and relief requested the court must also rule there
is no evidence of a frivolous filing presented by the government and must therefore also rule that
the penalties must be denied.

Det"rnition(s) of burden of proof; Duhaimc's Law Dictionary

"Burden cf proof has two distinct meanings,' that generally the burden of

proof in the Sense of producing evidence passes from party to party as the case

MOTION FOR R_ELIEF FROM ORDER - PAGE l OF 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-00053-SI\/|.] ECF No. 18 filed 12/26/18 Page|D.24O Page 2 of 5

progresses, while the burden of proof in the sense of the obligation to establish the truth
of the claim by a preponderance of the evidence rests throughout upon the party
asserting the ajz`rmative of the issue, and that, in the contest of a will, the burden of proof

is on the proponent to prove the will. "

Legal Dictiong Definition of Burden of Proof

Noun

1. The obligation to present evidence to the court or jury to prove one’s case.

Burden Of Proof - FindLaw Legal Dictionarv

https.'//dictionary.findlaw. com/deonition/burden-of-proof.html

“the responsibility of producing sujj‘icient evidence in support of a fact or
issue and favorably persuading the trier of fact (as a judge or jury) regarding that fact ”

The question I have is where is this evidence? This is not only a surprise;
the judicial machinery has failed. The court committed clear error. It is Unconscionable the
massive misrepresentations through the court system that was perpetrated in this case. The court
had to slander, be biased, perpetrate the unsubstantiated, unfounded statements and rule clearly
contrary to the facts of the case to reach its decision.

ARGUMENT

If the court wanted to be fair it would have ruled the same way it did at the onset
when it denied my motion for default. It simply ruled there was no evidence the local attorney
was served and therefore denied the motion for default. In ruling on the governments motion it

ruled the opposite, making finding contrary to any evidence. lt should have ruled as to the

MOTION FOR RELIEF FROM ORDER - PAGE 2 OF 4

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-OOO53-S|\/|.] ECF No. 18 filed 12/26/18 Page|D.241 Page 3 of 5

penalties the burden is on the government and there being no evidence to support the allegations
of filing frivolous documentation deny the penalties

The governments opposition is nonsensical and non-responsive to the motion for
relief from the order. There is no denial the burden is on them, nor that there is no evidence to
support any penalty for any of the years. There is no denial that the slanderous, radical and racist
remarks made by the court are unfounded, biased and clearly an error by the court to make any
such arguments or statements

I don't have to say anything as the only facts in the record from the government is
clearly perjured, no evidence to support the allegations of a frivolous filing nor of making any
such determination as provided by statute and outlined by the secretary of the treasury.

The government did not deny that the outlandish claims made by the court are

clearly incorrect radical, racist and prejudicial.

Fraud on the Court Law and Legal Def`lnition

Fraud on the court occurs when the judicial machinery itself has been tainted, such as when an
attorney, who is an officer of the court, is involved in the perpetration of a fraud or makes
material misrepresentations to the court or the court itself. Fraud upon the court makes void the

orders and judgments of that court.

In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated "Fraud upon
the court is fraud which is directed to the judicial machinery itself and is not fraud between the
parties or fraudulent documents, false statements or perjury. It is where the court or a member
is corrupted or inf1uenced or influence is attempted or Where the judge has not performed his

judicial function --- thus where the impartial functions of the court have been directly corrupted."

MOTION FOR RELIEF FROM ORDER - PAGE 3 OF 4

 

 

10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-OOO53-SI\/|.] ECF No. 18 filed 12/26/18 Page|D.242 Page 4 of 5

What is Fraud on the Court?
Fraud on the Court, or Fraud upon the Court, is where a material misrepresentation has
been made to the court, or by the court itself. The main requirement is that the

impartiality of the court has been so disrupted that it can’t perform its tasks Without bias

or prejudice

All the cased in the 9th circuit court demand facts and evidence from the party that has the
burden of proof. There are no facts from the secretary, nor are there any determination, in the
cited rulings that demanding a redemption pursuant to 12 USC 411 is frivolous

WHEREFORE, the government opposition does not deny the burden therefore agrees
with the motion for relief as to the burden. The court can easily review the record and find there
are no facts or evidence to support the burden as to any penalties the court must reconsider the
ruling on the penalties and remove the slanderous, unfounded statements and racist remarks and
deny any penalties

Dated this 23rd day of December, 2018.

   

  

ead, Washington 99021

johnjsch@gmail.com
509-953-1060

MOTION FOR RELIEF FROM ORDER - PAGE 4 OF 4

 

Case 2:18-cv-OOO53-SI\/|.] ECF No. 18 filed 12/26/18 Page|D.243 Page 5 of 5

 

   
  
  
 

 

 

 

1
2
3
4
5 ,
UNITED STATES DISTRICT COURT
6 EASTERN DISTRICT OF WASHINGTON
7
8 JOHN SCHLABACH, ease No.: 2;1s-cv-00053-sivii
9 Plaintiff,
VS.
CERTIFICATE OF SERVlCE OF REPLY TO
10 FGTEES.:_\';L REVENUE SERV|CE AND |TS GovERNMENTs 0PP0T1T10N To MoTIoN FoR
l l ’ PARTIAL RELIEF FROM ORDER, PURSUANT TO
Defendant RULE 60
12
13 I hereby certify under penalty of perjury that I Served a true and correct copy of the
14 fOI'CgOiIIg " REPLY TO GOVERNMENTS OPPOTITION TO MOTION FOR PARTIAL RELIEF FROM
ORDER, PURSUANT TO rule 60" on the defendants’ attorney by depositing the copy with the US
15
postal service, postage prepaid, personal delivery, addressed to the following
16
17
RIKA VALDMAN
18 Trial Attorney, Tax Division
19 U.S. Department of Justice
20 P.O. BOX 683
Washington, D.C. 20044
21
22 United States Attorneys Office
23 PO Box 1494
Spokane, Washington 992 1 0- 1494
24
25
26 Dated this 23 day of December, 2018
27
28
__>
1111 DCI'llabaCh

Certificate of Service Page 1 of 1

